Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 04, 2022 has been entered.
 
Status of Claims
This office action for the 16/756638 application is in response to the communications filed April 04, 2022. 
Claims 1, 2, 6, 7, 11, 12 and 14 were amended April 04, 2022. 
Claims 4, 5, 13 and 22 were cancelled April 04, 2022. 
Claims 25-27 were added as new April 04, 2022. 
Claims 1-3, 6-12, 14-16, 21 and 23-27 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receive sensor data from sensor devices, determine a path of the sensor data to an appropriate target along a shortest path and at a low bandwidth, generate the health data by processing the sensor data, obtain disease recognition data based on a disease template by analyzing internal disease/illness data and the health data, generate health recommendation information based on the disease recognition data and generate a visualized form of the health data, based on the request. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “an apparatus providing an interactive telehealth service”, “a network hub configured to”, “a smart routing circuitry configured to”, “a processor configured to”, “a communication interface configured to communicate with a first mobile device and a second mobile device”, “a security circuitry configured to apply encryption computation to guarantee security of the sensor data”, “a health data repository storing health data generated by the apparatus”, “control the communication interface to receive, from the first mobile device, a request to visualize the health data”, “control the communication interface to transmit, to the first mobile device, the visualized form of the health data”, “control the communication interface to transmit, to the second mobile device, the health recommendation information based on verification of the health recommendation information, wherein the verification is received from the first mobile device”, an apparatus providing an interactive telehealth service, the apparatus comprising: a communication interface configured to communicate with a first mobile device and a second mobile device, a network hub configured to receive sensor data from sensor devices, the network hub comprising:, a smart routing circuitry configured to determine a path of the sensor data to an appropriate target along a shortest path and at a low bandwidth and a security circuitry configured to apply encryption computation to guarantee security of the sensor data, a health data repository storing health data generated by the apparatus and a processor configured to: generate the health data by processing the sensor data, obtain disease recognition data based on a disease template by analyzing internal disease/illness data and the health data, generate health recommendation information based on the disease recognition data, control the communication interface to receive, from the first mobile device, a request to visualize the health data, generate a visualized form of the health data, based on the request, control the communication interface to transmit, to the first mobile device, the visualized form of the health data and control the communication interface to transmit, to the second mobile device, the health recommendation information based on verification of the health recommendation information, wherein the verification is received from the first mobile device in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“a communication interface configured to communicate with a first mobile device and a second mobile device”, “control the communication interface to receive, from the first mobile device, a request to visualize the health data”, “control the communication interface to transmit, to the first mobile device, the visualized form of the health data” and “control the communication interface to transmit, to the second mobile device, the health recommendation information based on verification of the health recommendation information, wherein the verification is received from the first mobile device” which corresponds to mere data gathering and/or output. 
“a security circuitry configured to apply encryption computation to guarantee security of the sensor data”, “a health data repository storing health data generated by the apparatus” which corresponds to selecting a particular data source or type of data to be manipulated.
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “an apparatus providing an interactive telehealth service”, “a network hub configured to”, “a smart routing circuitry configured to” and “a processor configured to”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“a communication interface configured to communicate with a first mobile device and a second mobile device”, “control the communication interface to receive, from the first mobile device, a request to visualize the health data”, “control the communication interface to transmit, to the first mobile device, the visualized form of the health data” and “control the communication interface to transmit, to the second mobile device, the health recommendation information based on verification of the health recommendation information, wherein the verification is received from the first mobile device” which corresponds to receiving or transmitting data over a network. 
“a health data repository storing health data generated by the apparatus”, which corresponds to storing and retrieving information in memory. 
computer functions that have been identified by the examiner as being well‐understood, routine, and conventional functions in light of the prior art, wherein the examiner has provided multiple references as evidence as required by Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018), see MPEP 2106.05(d)(I), such as:
“a security circuitry configured to apply encryption computation to guarantee security of the sensor data” is described as a well‐understood, routine, and conventional function in paragraph [0010] of Dala et al. (US 2013/0054467) and paragraphs [0012]-[0015] of Herlitz (US 2012/0095923).
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein the network hub further comprises: a data circuitry configured to store and process data to function as a cache server” and “the communication interface further configured to: manage incoming and outgoing data and process heterogeneous protocols” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“the communication interface further configured to: manage incoming and outgoing data and process heterogeneous protocols” which corresponds to mere data gathering and/or output. 
“wherein the network hub further comprises: a data circuitry configured to store and process data to function as a cache server” which corresponds to selecting a particular data source or type of data to be manipulated.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “further comprising a network hub configured to”, “wherein the network hub comprises” and “a smart routing module configured to”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“the communication interface further configured to: manage incoming and outgoing data and process heterogeneous protocols” which corresponds to receiving or transmitting data over a network. 
“wherein the network hub further comprises: a data circuitry configured to store and process data to function as a cache server” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the communication interface comprises: a net end-point circuitry configured to provide various standard protocols to perform communication through the heterogeneous protocols and an abstract protocol configured to provide a common protocol to support various requests and responses from the net end-point circuitry” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to mere data gathering and/or output and receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“generate the visualized form of the health data in a two-dimensional (2D) or three dimensional (3D) form to allow the health data to be used by a web browser, the first mobile device, a VR device, or an application” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“wherein the processor is further configured to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the processor is further configured to”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“classify the health data according to the disease template stored in the health data repository” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“wherein the processor comprises a computation engine”, “wherein the computation engine comprises a deep learning computation engine” and “wherein the deep learning computation engine is configured to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the processor comprises a computation engine”, “wherein the computation engine comprises a deep learning computation engine” and “wherein the deep learning computation engine is configured to”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “a display displaying a user interface (UI)” and “wherein the display displays a medical image in a 2D or 3D form by providing the visualized form of the health data and allowing a user to insert annotation to and evaluate the medical image” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the display displays a medical image in a 2D or 3D form by providing the visualized form of the health data and allowing a user to insert annotation to and evaluate the medical image” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a display displaying a user interface (UI)”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the display displays a medical image in a 2D or 3D form by providing the visualized form of the health data and allowing a user to insert annotation to and evaluate the medical image” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the processor is further configured to provide the health data in the visualized form on a web browser” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the processor is further configured to provide the health data in the visualized form on a web browser”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“wherein the apparatus is paired with a VR device and wherein the apparatus virtualizes the health data in a 3D form through the VR device and interacts with a user of the VR device” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the apparatus is paired with a VR device and wherein the apparatus virtualizes the health data in a 3D form through the VR device and interacts with a user of the VR device”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly, claim 11 is rejected for the same reasons as claim 1.
As per claim 12, 
Claim 12 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the generating of the health data comprises: converting a protocol form of at least part of the sensor data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 is substantially similar to claim 6. Accordingly, claim 14 is rejected for the same reasons as claim 6.
As per claim 15, 
Claim 15 is substantially similar to claim 7. Accordingly, claim 15 is rejected for the same reasons as claim 7.
As per claim 16, 
Claim 16 is substantially similar to claim 8. Accordingly, claim 16 is rejected for the same reasons as claim 8.
As per claim 21, 
Claim 21 is substantially similar to claim 3. Accordingly, claim 21 is rejected for the same reasons as claim 3. 
As per claim 23, 
Claim 23 is substantially similar to claim 9. Accordingly, claim 23 is rejected for the same reasons as claim 9.
As per claim 24, 
Claim 24 is substantially similar to claim 10. Accordingly, claim 24 is rejected for the same reasons as claim 10.
As per claim 25, 
Claim 25 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 25 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the first mobile device is a mobile device of a doctor” and “wherein the second mobile device is a mobile device of a patient” introduces additional elements that is insufficient to provide a practical application or significantly more:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the first mobile device is a mobile device of a doctor” and “wherein the second mobile device is a mobile device of a patient”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 26, 
Claim 26 depends from claim 7 and inherits all the limitations of the claim from which it depends. Claim 26 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“evaluate annotations on health image data for training of a deep neural network model” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the deep learning computation engine is configured to” introduces additional elements that is insufficient to provide a practical application or significantly more:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the deep learning computation engine is configured to”
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 27,  
Claim 27 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 27merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising: automatically detecting a connection of the first mobile device to a VR device, and in response to the connection, providing 3D image visualization to a user of the first mobile device.” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“further comprising: automatically detecting a connection of the first mobile device to a VR device, and in response to the connection, providing 3D image visualization to a user of the first mobile device.” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“further comprising: automatically detecting a connection of the first mobile device to a VR device, and in response to the connection, providing 3D image visualization to a user of the first mobile device.” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11, 12, 14-16, 21, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher (US 2016/0364526) in view of Dala (US 2013/0054467; hereinafter referred to as Dala).
As per claim 1, 
Reicher teaches a communication interface configured to communicate with a first mobile device and a second mobile device:
(Paragraphs [0073], [0074] and [0099] and Figure 1 of Reicher. The teaching describes that the learning engine 110 in server 102 communicates with a patient through I/O interface 108 regarding a diagnosis of an image. When the image requires manual review, the learning engine communicates this to the physician review device, the first mobile device. Diagnoses generated by the learning engine 110 and included in reports may be approved by a diagnosing physician and user-specific, role-specific, organization-specific, facility-specific, region-specific, modality-specific, or exam-specific rules may be used to control the approval process to then transmit to the patient device, the second mobile device.)
Reicher further teaches a network hub configured to receive sensor data from sensor devices, the network hub comprising a smart routing circuitry configured to determine a path of the sensor data to an appropriate target along a shortest path and at a low bandwidth”:
(Paragraph [0045] and [0070] of Reicher. The teaching describes that the method performed by the server (the network hub) contains a module that decides the path of data to its appropriate target, i.e. electronic processor 104. The learning engine 110 may output or provide a diagnosis in various forms. For example, in some embodiments, the learning engine 110 outputs a signal to a peripheral device, such as a display device (e.g., monitor, touchscreen, and the like), a printer, and the like, that includes the diagnosis. For example, the learning engine 110 may generate a graphical user interface that includes the diagnosis, wherein the graphical user interface is output to and displayed on a monitor, touchscreen, or other display device. The monitor may be included in peripheral device communicating with the server 102 or a computing device communicating with the server 102, such as a laptop computer, desktop computer, tablet computer, smart phone, smart watch or other wearable, smart television, and the like. Also, in some embodiments, the learning engine 110 may generate an electronic notification, such as an e-mail message, a Direct protocol message, or the like, that includes the diagnosis. The learning engine 110 may transmit the electronic notification to an email server, a HIS, a EMR, or another system. This shows that when the learning engine is using an e-mail message to communicate with the mobile device, there are more steps and more bandwidth required because the information has to be sent to a separate server as opposed to the Direct protocol message which requires no separate e-mail server. In this direct manner of communication, there is a shorter path used, which would be the shortest bath between the two options, and this shorter path uses less bandwidth due to the fewer number of times the message is being transmitted.) 
Reicher further teaches generate the health data by processing the sensor data”
(Paragraphs [0042], [0043] and [0045] and Figures 1 and 2 of Reicher. The teaching describes that the system 100 includes one or more data sources 112. Each data source 112 may include a plurality of electrical and electronic components that provide power, operational control, and protection of the components within the data source 112. The input/output interface 116 allows the data source 112 to communicate with external devices, such as the server 102 (a network hub configured to receive the sensor data from the sensor devices). FIG. 2 is a flowchart illustrating a method 200 performed by the server 102 (i.e., the electronic processor 104 executing instructions, such as the learning engine 110) for automatically performing image analytics using graphical reporting associated with clinical images according to some embodiments (generate the health data by processing the sensor data).)
Reicher further teaches a health data repository storing health data generated by the apparatus” and “obtain disease recognition data based on a disease template by analyzing internal disease/illness data and the health data”
(Paragraphs [0050], [0051], [0072], [0078] and [0095] of Reicher. The teaching describes that diagnostic information may include a classification (obtain disease recognition data form the health data by using disease data stored in the health data repository) of a plurality of categories, such as a normal category, an abnormal category, or an indeterminate category. The classification may be based on the associated images, such as lesion morphology (e.g., a mass, a non-mass, or a focus lesion), lesion shape (e.g., round, oval, irregular, circumscribed, or spiculated), image properties of a tissue (e.g., homogeneous or heterogeneous distribution of image enhancement), or combinations thereof. The diagnostic information associated with a graphical marker may indicate a diagnosis, confidence level, a probability, a histology, a tumor grade, a stage, a differential diagnosis, a type of finding, an anatomical structure (e.g., organ(s) affected or other anatomical structures), an associated clinical syndrome, associated demographic information (such as age, gender, race/ethnicity, etc.), family history, problem lists, medications, allergies, immunizations, past therapies, and combinations thereof of that may be manually input or automatically pulled from a patient's electronic medical record. The learning engine 110 may be configured to output the diagnosis in an interoperable manner (e.g., to a PACS or a reporting system) such that reports (e.g., structured DICOM reports) are pre-populated with the diagnosis (wherein the health data repository stores a disease template). In some embodiments, a user may configure rules to designate what diagnoses generated by the learning engine 110 are mapped to particular data fields of one or more reports. This reporting process may leverage standards, such as the Annotation and Image Markup Standard, American College of Radiology (“ACR”) Assist, or the Integrating the Healthcare Enterprise's (“THE's”) Management of Radiology Report Templates (“MRRT”) Profile. Similarly, the learning engine 110 may be configured to automatically provide recommendations (generate the health recommendation information based on the disease recognition data) based on determined categories or associated thresholds. For example, the learning engine 110 may generate a report that states when follow-ups are needed or recommended and what type of follow-up should be performed for a particular diagnosis (e.g., “Pre-test probability of a breast cancer in this patient is 1%. Based on image and clinical analytics, the post-test probability has increased to 1.8%. Consider 6 month follow-up mammogram.”). The learning engine 110 may select a subset of images included in an image study for display to a physician that provide the best view of a particular portion of anatomy or a particular abnormality. For example, the learning engine 110 may identify a multi-planar or a 3-D presentation of a data set (e.g., a volume CT, MM, PET, or ultrasound data set) that shows an aspect of the anatomy or pathology at a preferred or optimal vantage for a diagnosing physician (e.g., based on a suspected or prior diagnosis).)
Reicher further teaches generate health recommendation information based on the disease recognition data:
(Paragraphs [0073], [0074] and [0078] of Reicher. The teaching describes that diagnoses generated by the learning engine 110 and included in reports may be approved by a diagnosing physician and user-specific, role-specific, organization-specific, facility-specific, region-specific, modality-specific, or exam-specific rules may be used to control the approval process. A categorization generated by the learning engine 110 may be used to provide immediate diagnoses. In particular, a patient may take a picture of a skin lesion (e.g., using a software application on a mobile device, such as a smartphone or smart wearable), submit the image to the learning engine 110 for analysis (e.g., over the Internet), and receive an immediate diagnosis regarding whether the lesion is malignant melanoma (or a recommendation that the patient see a dermatologist or other specialist). Similarly, the learning engine 110 may be configured to automatically provide recommendations based on determined categories or associated thresholds. For example, the learning engine 110 may generate a report that states when follow-ups are needed or recommended and what type of follow-up should be performed for a particular diagnosis (e.g., “Pre-test probability of a breast cancer in this patient is 1%. Based on image and clinical analytics, the post-test probability has increased to 1.8%. Consider 6 month follow-up mammogram.”).)
Reicher further teaches control the communication interface to receive, from the first mobile device, a request to visualize the health data, generate a visualized form of the health data, based on the request and control the communication interface to transmit, to the first mobile device, the visualized form of the health data:
(Paragraphs [0043], [0141] and [0148] of Reicher. The teaching describes an input/output interface 116 may include a port for receiving a wired connection to the server 102 or other devices. Furthermore, in some embodiments, the data sources 112 also communicate with one or more peripheral devices through the input/output interface 116 for receiving input from a user (control the communication interface to receive, from the first mobile device, a request to visualize the health data), providing output to a user, or a combination thereof. This peripheral device may provide at least one anatomical structure or landmark, which may be manually specified by a user. The learning engine 110 receives an intended location of the implant with reference to the at least one image (at block 1404). The learning engine 110 may display (generate a visualized form of the health data, based on the request and control the communication interface to transmit, to the first mobile device, the visualized form of the health data) the landmark to a user for approval or modification. The method 1500 also includes receiving, with the learning engine 110, a biopsy location (at block 1504). The biopsy location includes a three-dimensional position mapped to a position within the image.)
Reicher further teaches control the communication interface to transmit, to the second mobile device, the health recommendation information based on verification of the health recommendation information, wherein the verification is received from the first mobile device:
(Paragraphs [0073], [0074] and [0099] and Figure 1 of Reicher. The teaching describes that the learning engine 110 in server 102 communicates with a patient through I/O interface 108 regarding a diagnosis of an image. When the image requires manual review, the learning engine communicates this to the physician review device, the first mobile device. Diagnoses generated by the learning engine 110 and included in reports may be approved by a diagnosing physician and user-specific, role-specific, organization-specific, facility-specific, region-specific, modality-specific, or exam-specific rules may be used to control the approval process to then transmit to the patient device, the second mobile device.)
Reicher does not explicitly disclose wherein the hub comprises a security circuitry configured to apply encryption computation to guarantee security of the sensor data. 
However Dala teaches a security circuitry configured to apply encryption computation to guarantee security of the sensor data:
(Paragraph [0075] of Dala. The teaching describes that collected medical data is encrypted to keep with HIPAA regulations.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teachings of Reicher, the teachings of Dala. Paragraph [0075] of Dala teaches that the transmission of patient medical information is protected by U.S. Federal and State laws and regulations. Encrypting this medical information in some way would have been required for any device used for transmitting patient information. As can be seen in paragraphs [0042]-[0044] and figure 1 of Reicher, the system disclosed transmits patient medical information. Accordingly, such a system would be required to encrypt the data transmitted to avoid violating U.S. Federal or State law or regulation.  One of ordinary skill in the art would have added to the teaching of Reicher, the teaching of Dala based on this rationale without yielding unexpected results.
As per claim 2, 
The combined teaching of Reicher and Dala teaches the limitations of claim 1. 
Reicher further teaches wherein the network hub further comprises: a data circuitry configured to store and process data to function as a cache server: 
 (Paragraph [0044] of Reicher. The teaching describes data stored in the data sources 112 or a portion thereof may be stored locally on the server 102 (e.g., in the memory 106).)
Reicher further teaches the communication interface further configured to: manage incoming and outgoing data and process heterogeneous protocols:
(Paragraph [0040] of Reicher. The teaching describes that the input/output interface 108 allows the server 102 to communicate with devices external to the server 102. In particular, the input/output interface 108 may include a port for receiving a wired connection to an external device (e.g., a universal serial bus (“USB”) cable and the like), a transceiver for establishing a wireless connection to an external device (e.g., over one or more communication networks 111, such as the Internet, a local area network (“LAN”), a wide area network (“WAN”), and the like), or a combination thereof.)
As per claim 3, 
The combined teaching of Reicher and Dala teaches the limitations of claim 2. 
Dala further teaches wherein the communication interface comprises: a net end-point circuitry configured to provide various standard protocols to perform communication through the heterogeneous protocols and an abstract protocol configured to provide a common protocol to support various requests and responses from the net end-point circuitry:
(Paragraphs [0051] and [0139]-[0141] of Dala. The teaching describes that the system transmits medical information through using multi-format networking, such as switching between wireless Ethernet and cell phone networks. When users want to access the data through this network, they may submit an HTTP request. This HTTP request is monitored through a net end-point module in the server responsible for processing the request.)
As per claim 6, 
The combined teaching of Reicher and Dala teaches the limitations of claim 1. 
Reicher further teaches wherein the processor is further configured to generate the visualized form of the health data in a two-dimensional (2D) or three dimensional (3D) form to allow the health data to be used by a web browser, the first mobile device, a VR device, or an application:
(Paragraphs [0069] and [0095] of Reicher. The teaching describes that the learning engine 110 may receive the image for analysis through a browser application (e.g., uploaded to a web page hosted by the server 102 or another device) (a web browser, a mobile device, a virtual reality (VR) device, or an application which visualizes health data). The learning engine 110 may select a subset of images included in an image study for display to a physician that provide the best view of a particular portion of anatomy or a particular abnormality. For example, the learning engine 110 may identify a multi-planar or a 3-D presentation of a data set (e.g., a volume CT, MM, PET, or ultrasound data set) that shows an aspect of the anatomy or pathology at a preferred or optimal vantage for a diagnosing physician (e.g., based on a suspected or prior diagnosis) (a processor configured to visualize the health data in a two-dimensional (2D) or three-dimensional (3D) form).)
As per claim 7, 
The combined teaching of Reicher and Dala teaches the limitations of claim 1. 
Reicher further teaches wherein the processor comprises a computation engine, wherein the computation engine comprises a deep learning computation engine and wherein the deep learning computation engine is configured to classify the health data according to the disease template stored in the health data repository: 
(Paragraphs [0049] and [0072] of Reicher. The teaching describes the teaching describes the images and the associated graphical reporting may be provided to the learning engine (a deep learning computation engine module) 110 to allow the learning engine 110 to rapidly learn to distinguish between a normal image and an abnormal image. The learning engine 110 may be configured to output the diagnosis in an interoperable manner (e.g., to a PACS or a reporting system) such that reports (e.g., structured DICOM reports) are pre-populated with the diagnosis (the deep learning computation engine module is configured to classify the health data according to a disease based on a disease template stored in the health data repository). In some embodiments, a user may configure rules to designate what diagnoses generated by the learning engine 110 are mapped to particular data fields of one or more reports. This reporting process may leverage standards, such as the Annotation and Image Markup Standard, American College of Radiology (“ACR”) Assist, or the Integrating the Healthcare Enterprise's (“THE's”) Management of Radiology Report Templates (“MRRT”) Profile.)
As per claim 8, 
The combined teaching of Reicher and Dala teaches the limitations of claim 1. 
Reicher further teaches a display displaying a user interface (UI), and wherein the display displays a medical image in a 2D or 3D form by providing the visualized form of the health data and allowing a user to insert annotation to and evaluate the medical image:
(Paragraphs [0071] and [0095] of Reicher. The teaching describes that the learning engine 110 may select a subset of images included in an image study for display to a physician that provide the best view of a particular portion of anatomy or a particular abnormality. For example, the learning engine 110 may identify a multi-planar or a 3-D presentation of a data set (e.g., a volume CT, MM, PET, or ultrasound data set) that shows an aspect of the anatomy or pathology at a preferred or optimal vantage for a diagnosing physician (e.g., based on a suspected or prior diagnosis) (a display displaying a user interface (UI), and the display displays a medical image in a 2D or 3D form by visualizing the health data). The workstation may be configured to present radiologists with annotated images generated by the learning engine 110 in a format that allows the radiologist to edit the images, including the annotations, within a viewer (e.g., through a medical image annotation tool). In some embodiments, edits made by the radiologist to the annotated images are fed back to the learning engine 110, which uses the edits to improve the developed models (allows a user to insert annotation to and evaluate the medical image).)
As per claim 9, 
The combined teaching of Reicher and Dala teaches the limitations of claim 1. 
Reicher further teaches wherein the processor is further configured to provide the health data in the visualized form on a web browser:
(Paragraph [0069] of Reicher. The teaching describes that the learning engine 110 may receive the image for analysis through a browser application (e.g., uploaded to a web page hosted by the server 102 or another device))
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly, claim 11 is rejected for the same reasons as claim 1.
As per claim 12, 
The combined teaching of Reicher and Dala teaches the limitations of claim 11. 
Reicher does not explicitly teach wherein the generating of the health data comprise: converting a protocol form of at least a part of the sensor data; and
However Reicher does teach collecting medical data from a variety of different types of data sources:
(Paragraphs [0040] and [0042] of Reicher. The teaching describes that the input/output interface 108 allows the server 102 to communicate with devices external to the server 102. In particular, the input/output interface 108 may include a port for receiving a wired connection to an external device (e.g., a universal serial bus (“USB”) cable and the like), a transceiver for establishing a wireless connection to an external device (e.g., over one or more communication networks 111, such as the Internet, a local area network (“LAN”), a wide area network (“WAN”), and the like), or a combination thereof. In some embodiments, each data source 112 represents a server, a database, a personal computing device, or a combination thereof.) 
It would have been obvious to one of ordinary skill in the art before the time of filing that Reicher would have taught converting a protocol from at least part of the sensor data. This is because paragraphs [0040] and [0042] of Reicher demonstrate that the server is responsible for collecting the sensor data from a plurality of different data sources through different data transmission types. One of ordinary skill in the art would have known that a server uses different protocols for data than a personal computer and that a USB data transmission protocol is different than a LAN or WAN data transmission protocol. For the server 102 of Reicher to receive this information, the data would have to be converted into some set of protocols that the learning engine would be able to use. Accordingly, it would have been obvious to one of ordinary skill in the art that Reicher would have taught this feature.
As per claim 14, 
Claim 14 is substantially similar to claim 6. Accordingly, claim 14 is rejected for the same reasons as claim 6.
As per claim 15, 
Claim 15 is substantially similar to claim 7. Accordingly, claim 15 is rejected for the same reasons as claim 7.
As per claim 16, 
Claim 16 is substantially similar to claim 8. Accordingly, claim 16 is rejected for the same reasons as claim 8.
As per claim 21, 
Claim 21 is substantially similar to claim 3. Accordingly, claim 21 is rejected for the same reasons as claim 3.
As per claim 23, 
Claim 23 is substantially similar to claim 9. Accordingly, claim 23 is rejected for the same reasons as claim 9.
As per claim 25, 
The combined teaching of Reicher and Dala teaches the limitations of claim 1. 
Reicher further teaches wherein the first mobile device is a mobile device of a doctor and wherein the second mobile device is a mobile device of a patient:
(Paragraphs [0073], [0074] and [0099] and Figure 1 of Reicher. The teaching describes that the learning engine 110 in server 102 communicates with a patient through I/O interface 108 regarding a diagnosis of an image. When the image requires manual review, the learning engine communicates this to the physician review device, the first mobile device. Diagnoses generated by the learning engine 110 and included in reports may be approved by a diagnosing physician and user-specific, role-specific, organization-specific, facility-specific, region-specific, modality-specific, or exam-specific rules may be used to control the approval process to then transmit to the patient device, the second mobile device.)
As per claim 26, 
The combined teaching of Reicher and Dala teaches the limitations of claim 7.
Reicher further teaches wherein the deep learning computation engine is configured to evaluate annotations on health image data for training of a deep neural network model:
(Paragraphs [0049], [0072] and [0079] of Reicher. The teaching describes the teaching describes the images and the associated graphical reporting may be provided to the learning engine (a deep learning computation engine module) 110 to allow the learning engine 110 to rapidly learn to distinguish between a normal image and an abnormal image. The learning engine 110 may be configured to output the diagnosis in an interoperable manner (e.g., to a PACS or a reporting system) such that reports (e.g., structured DICOM reports) are pre-populated with the diagnosis (the deep learning computation engine module is configured to classify the health data according to a disease based on a disease template stored in the health data repository). In some embodiments, a user may configure rules to designate what diagnoses generated by the learning engine 110 are mapped to particular data fields of one or more reports. This reporting process may leverage standards, such as the Annotation and Image Markup Standard, American College of Radiology (“ACR”) Assist, or the Integrating the Healthcare Enterprise's (“THE's”) Management of Radiology Report Templates (“MRRT”) Profile. The learning engine 110 may also incorporate a diagnosis into one or more reports (e.g., structured reports, such as DICOM structured reports). The reports may include text, annotated images, flow charts, graphs, image overlays, image presentation states, or other forms.)
Claims 10, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher and Dala in further view of Chopra et al. (US 2020/0197098; herein referred to as Chopra). 
As per claim 10, 
The combined teaching of Reicher and Dala teaches the limitations of claim 1. 
Reicher does not explicitly teach wherein the apparatus is paired with a VR device and wherein the apparatus virtualizes the health data in a 3D form through the VR device and interacts with a user of the VR device.
However Chopra teaches a system that is paired with a virtual reality device to virtualize health data in a 3D form through the VR device and interacts with the user of the VR device:
(Paragraph [0082] of Chopra. The teaching describes that data from a pre-operative computed tomography (CT) angiography (CTA) scan 130 may be combined with visual image scans of a patient P using one or more fiducial markers F on or in the patient (FIG. 1D). The image data from the minimally invasive sensing probe 120 can be correlated with other available image or topography data to provide a computer-generated image to a user. The computer-generated image combining two or more available data types can be used to create a virtual reality (VR), augmented reality (AR) or enhanced reality (ER) of the volume of space the health care provider is interested) 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Reicher and Dala, the VR teachings of Chopra. Paragraph [0002] of Chopra teaches that augmented reality technologies are useful for enhancing the real environments in the patient care setting with content specific information to improve patient outcomes. This suggests that similar technology such as virtual reality would provide similar advantages in improving patient outcomes in this way. One of ordinary skill in the art would have added to the combined teaching of Reicher and Dala, the teaching of Chopra based on this incentive without yielding unexpected results. 
As per claim 24, 
Claim 24 is substantially similar to claim 10. Accordingly, claim 24 is rejected for the same reasons as claim 10.
As per claim 27,  
The combined teaching of Reicher and Dala teaches the limitations of claim 1. 
The combined teaching of Reicher and Dala does not explicitly disclose further comprising: automatically detecting a connection of the first mobile device to a VR device, and in response to the connection, providing 3D image visualization to a user of the first mobile device. 
However, Chopra teaches further comprising: automatically detecting a connection of the first mobile device to a VR device, and in response to the connection, providing 3D image visualization to a user of the first mobile device:
(Paragraph [0082] of Chopra. The teaching describes that data from a pre-operative computed tomography (CT) angiography (CTA) scan 130 may be combined with visual image scans of a patient P using one or more fiducial markers F on or in the patient (FIG. 1D). The image data from the minimally invasive sensing probe 120 can be correlated with other available image or topography data to provide a computer-generated image to a user. The computer-generated image combining two or more available data types can be used to create a virtual reality (VR), augmented reality (AR) or enhanced reality (ER) of the volume of space the health care provider is interested)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to combined teaching of Reicher and Dala, the VR teachings of Chopra. Paragraph [0002] of Chopra teaches that augmented reality technologies are useful for enhancing the real environments in the patient care setting with content specific information to improve patient outcomes. This suggests that similar technology such as virtual reality would provide similar advantages in improving patient outcomes in this way. One of ordinary skill in the art would have added to combined teaching of Reicher and Dala, the teaching of Chopra based on this incentive without yielding unexpected results.

Response to Arguments
Applicant's arguments filed April 04, 2022 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive. 
The applicant argues that the rejection does not identify any limitation in the pending claims that fall within one of the categories of an abstract idea as defined by the 2019 Subject Matter Eligibility Guidance.
The examiner respectfully disagrees. The examiner has shown that the limitations of the pending claims are directed to “Certain Methods of Organizing Human Activity” a category defined as abstract by the 2019 Subject Matter Eligibility Guidance. 
The applicant argues that the pending claims are eligible under Step 2A Prong 1 because the steps recited are machine specific steps and not a human mental activity. 
The examiner respectfully disagrees. Abstract ideas implemented by a computer or machine does not inherently make an ineligible concept eligible.
The applicant argues that the pending claims are subject matter eligible, citing Ex parte Adam Carraso, Core Wireless, Enfish, Thales Visionix, DDR Holdings, Amdocs, Aatrix, Berkheimer and USPTO Memos. Specifically, that the pending claims provide a technical solution to a technical problem and that the present disclosure does not state any of the claimed material as well-known, routine or conventional. 
The examiner respectfully disagrees. A disclosure does not need to state that claimed material is used in a well-known, routine or conventional manner for the claimed element to be considered as well-known, routine or conventional. Such an analysis is described in MPEP 2106.05(d) and the examiner has clearly articulated which elements of the pending claims are directed to well-known, routine and conventional features. Accordingly, the examiner has presented a prima facie case for establishing the identified elements as well-known routine or convention. It is to the applicant to present an argument against the examiner’s claim and no such argument has been made. Merely a statement that the disclosure does not contain a statement of elements being used in a well-known, routine or conventional manner. In light of the examiner’s evidence to the contrary, this argument is not persuasive. 
Further, with regard to the applicant’s claim to presenting technical solutions to a technical problem, the applicant has provided argument with regard to improving displaying medical data, improving bandwidth usage and performance, improving security of data, and improvements in online transactions, the examiner does not find any of these assertions to be an improvement to technology:
Specifically with improving displaying medical data through 2D and 3D visualization and the use of VR, the examiner does not find any evidence that the display itself is being improved. Rather, the claims are leveraging existing display techniques to display desired information.
Specifically with improving bandwidth usage and performance, the examiner does not find any evidence that “determine a path of the sensor data to an appropriate target along a shortest path and at a low bandwidth” actually improves any technology. “a shortest path” is a vague term and could mean any data path that is better than another. There is no description about how this path is selected. “a low bandwidth” is a vague term that is purely relative and bears no weight to patentability. The bandwidth could literally be any bandwidth so long as a higher bandwidth exists. 
Specifically with improving data security, “apply encryption to guarantee security of the sensor data” could rely on any type of encryption method and does not lend itself to support an improvement in security.
Specifically with improvements in online transactions, it appears that any improvements in online transactions with regard to technology is predicated on the asserted technical improvements above standing. These asserted technical improvements are not found by the examiner to improve technology due to the broad and vague ways the claims are written. Beyond this, an improvement to online transactions appears to be due to improving a business environment with already existing technology. 
The applicant argues that the pending claims cannot reasonably be interpreted as routine or generic because they overcome the prior art.
The examiner respectfully disagrees. Novelty is not a test for patent eligibility. Analysis between 35 U.S.C. 101 and 35 U.S.C. 102/103 have different considerations and what may be patentable under one may not be under another. A novel abstract idea is still abstract. Beyond this, the pending claims have not overcome the prior art of record as is shown in the updated rejection above. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 102 are persuasive. 
The applicant argues that Reicher does not teach all of the elements of claims 1 and 11. 
The examiner agrees and withdraws this rejection. 
However the examiner notes that Reicher does teach “a communication interface configured to communicate with a first mobile device and a second mobile device,” “a network hub configured to receive sensor data from sensor devices, the network hub comprising: a smart routing circuitry configured to determine a path of the sensor data to an appropriate target along a shortest path and at a low bandwidth”, “control the communication interface to transmit, to the first mobile device, the visualized form of the health data,” and “control the communication interface to transmit, to the second mobile device, the health recommendation information based on verification of the health recommendation information, wherein the verification is received from the first mobile device” for the reasons indicated in the rejection above. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive.
The applicant argues that because Reicher does not teach the limitations of claims 1 and 11, the rejections made under 35 U.S.C. 103 have to be removed.
The examiner respectfully disagrees. The new combination of references used to reject claims 1 and 11 read on the limitations of claims 1 and 11 and no argument against the combination has been made. 
Applicant’s remaining arguments are rendered moot in light of the arguments provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686